DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to applicant’s response to election/restriction filed 03/11/2022.

Applicant’s election without traverse of Group I, claims 1-10 in the reply filed on 03/11/2022 is acknowledged.
Claims 11-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/11/2022.

Claims 1-15 are pending.  Claims 1-10 are being examined.  Claims 11-15 are withdrawn from further consideration.

Allowable Subject Matter
Claims 2-3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ICI PLC (EP 0425149 A2).
Considering claims 1 and 4-6, ICI PLC teaches a dispersion comprising porous particles in a liquid phase, wherein the porous particles comprise a zeolite and the liquid phase is a size-excluded liquid such as polyethylene glycol (ICI PLC, Example 1).
Considering claim 9, ICI PLC teaches the dispersion comprises 0.1-50 wt% of the porous particles by teaching 213.72 g zeolite and 222.4 g polyethylene glycol (i.e., about 49 wt% zeolite) (ICI PLC, Example 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over ICI PLC (EP 0425149 A2).
Considering claims 7-8, ICI PLC teaches the use of a polyether or polyalcohol  such as a polyalkylene glycol (ICI PLC, page 2 (1st page of description) lines 19-30).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use any polyalkylene glycol including polyethylene glycol dimethyl ether and a polyethylene glycol dibutyl ether.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so because polyalkylene glycol and polyethers are known to be a suitable organic phase for suspension of zeolite.
Considering claim 10, ICI PLC teaches the dispersion comprises at least 15% and may constitute 25% to 60% by weight of the compositions (ICI PLC, page 3 (2nd page of description) lines 3-5).
A prima facie case of obviousness exists because the claimed range of 1-30 wt% overlaps the range taught by ICI PLC (see MPEP §2144.05(I)).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANITA NASSIRI-MOTLAGH whose telephone number is (571)270-7588. The examiner can normally be reached M-F 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANITA NASSIRI-MOTLAGH/Primary Examiner, Art Unit 1734